The action is one for a declaratory judgment.
Among the assets of an estate represented by the plaintiff is a parcel of real property in the city of Long Beach. This property is located in a "Residence A District" as established by the zoning ordinance of the city. There stands upon it a detached building designed for occupancy by one family. The question is whether use of that structure as a boarding house or rooming house would violate a provision of the ordinance that "a one-family detached house" within a "Residence A District" can be used "for one housekeeping unit only."
This provision of the ordinance does not ban boarding houses or rooming houses as such. It does not attempt to limit the number of persons who may occupy "a one-family detached house." It does not attempt to confine membership in a "one housekeeping unit" upon any basis of relationship by blood or marriage or dependence. Nor does it say that such a unit may not be organized or managed for profit. The word "family" has a wide signification and may include boarders or lodgers. (See Matter of Shedd, 60 Hun, 367, 369; 133 N.Y. 601.) "One housekeeping unit" means a single household existing under one head. The circumstances that bring the members together can have no bearing on the meaning of the phrase.
It is thus clear enough to me that the ordinance does not proscribe the use of plaintiff's property as a boarding house or rooming house (though conducted as a business), provided the occupants use the house in common under a single domestic government. All valid regulations *Page 179 
respecting the prosecution of that sort of undertaking (and as to signs and the like) are, of course, to be obeyed.
The restriction that but one housekeeping unit shall occupy a one-family residence doubtless has an admissible relation to the public welfare. But the mere quality or composition of such units could not reasonably have been defined or limited by a requirement that members must be united by particular motives or relationships. Had this ordinance declared a discrimination of that kind, it would, in my opinion, have been constitutionally invalid.
The judgments should be reversed and judgment directed for the plaintiff in accordance with this opinion, with costs in this court and in the Appellate Division.
O'BRIEN, HUBBS and FINCH, JJ., concur with RIPPEY, J.; LOUGHRAN, J., dissents in opinion in which CRANE, Ch. J., and LEHMAN, J., concur.
Judgment affirmed. (See 279 N.Y. 794.)